This is a mandamus proceeding to require the Florida State Board of Architecture to issue relator a certificate as a Registered Architect under the Laws of Florida. There was a motion to quash the alternative writ. Arguments were heard which, with briefs and the pleadings, have been considered. Mr. Justices WHITFIELD, TERRELL, and CHAPMAN think the motion to quash should be granted while Mr. Justices BROWN, BUFORD and THOMAS are of the opinion that it should be denied. Being an original proceeding in this Court and the Court being equally divided and there being no prospect of an immediate change in the Court, the motion to quash is denied and proceeding is dismissed.
It is so ordered.
TERRELL, C. J., and WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur. *Page 141